Case 21-17494-PDR Doc18 Filed 09/07/21 Page 1 of 2
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] SECOND Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: VIRGINIA ALVAREZ JOINT DEBTOR: CASE NO.: 21-17494-PDR
SS#: xxx-xx- 9338 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section IX [_] Included [m] Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $155.18 formonths 1 to 36 ;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [_] PROBONO
Total Fees: $4,650.00 Total Paid: $2,187.00 Balance Due: $2,463.00
Payable $141.07 /month (Months 1 to 17 )
Payable $64.81 /month (Months 18 to 18 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Safe Harbor: $4,500.00 Attorney's Fees + $150.00 Costs = $4,650.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS _ [_] NONE
A. SECURED CLAIMS: [lm] NONE
B. VALUATION OF COLLATERAL: [lf] NONE
C. LIEN AVOIDANCE [mg] NONE
D. SURRENDER OF COLLATERAL: [Bj] NONE
E. DIRECT PAYMENTS [|] NONE

Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution fom the Chapter 13 Trustee.
[m™] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
LF-31 (rev. 06/04/21) Page 1 of 2
Case 21-17494-PDR Doc18_ Filed 09/07/21 Page 2 of 2

 

 

Debtor(s): VIRGINIA ALVAREZ Case number: 21-17494-PDR
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
' American Honda Finance 5434 2017 Honda Accord Sedan 4D
5 Broward County 0250 750 SE 6 AVE APT 225, DEERFIELD BEACH, FL 33441

 

Iv. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)] [Bf] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS |] NONE
A. Pay $0.00 /month (Months 1 to17 )
Pay $76.26 ‘month (Months 18 to 18 )

Pay $141.07 ‘month (Months 19 to 36 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [ml] NONE
VI. STUDENT LOAN PROGRAM [|B] NONE
VIL. EXECUTORY CONTRACTS AND UNEXPIRED LEASES [mg] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [lm] NONE
IX. NON-STANDARD PLAN PROVISIONS [lm] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
VIRGINIA ALVAREZ Date Date
/s/ Jose A. Blanco, Esq. September 7, 2021
Attorney with permission to sign on Date

Debtor(s)’ behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 06/04/21) Page 2 of 2
